In an action to recover installments alleged to be due under a separation agreement, order granting plaintiff’s motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. Defendant’s affidavit sets forth facts sufficient to warrant a trial of the issues. (Cf. Curry v. Mackenzie, 239 N. Y. 267; Suslenshy v. Metropolitan Life Ins. Co., 180 Misc. 624, and cases cited, p. 626.) Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.